MORROW, Presiding Judge.
The conviction is for burglary; penalty assessed at confinement in the penitentiary for twelve years.
Since the record reached this court on September 8, 1934, it has been made to appear by proper affidavit that while confined in jail awaiting the result of his appeal, the appellant escaped from jail on October 7, 1934; that at the time of the filing of the State’s motion to dismiss the appeal on October 20, 1934, the appellant had not been recaptured, nor had he voluntarily returned to custody. Under the provisions of article 824, C. C. P., as amended by Acts of 1933, chapter 34 (Vernon’s Ann. C. C. P., arts. 824, 825), such escape makes it obligatory upon this court to dismiss the appeal, which is accordingly done.

Dismissed.